—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered *288November 4, 1996, convicting defendant, after a jury trial, of grand larceny in the fourth degree, jostling and resisting arrest, and sentencing him, as a second felony offender to concurrent terms of 2 to 4 years, 1 year and 1 year, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility. There was ample basis for the jury’s conclusion that defendant took property from the victim’s pocketbook. Concur — Nardelli, J. P., Mazzarelli, Lerner and Andrias, JJ.